Melvin Mayfield, Chief Judge, concurring. Rule 52(a) of the Rules of Civil Procedure provides that we affirm the findings of fact made by the chancellor unless they are clearly contrary to the preponderance of the evidence. The question here is whether, at the time the appellants purchased their lot, the existence of the gas line across the lot would have been apparent upon ordinary inspection. Apparently the chancellor was not very certain that appellees had a prescriptive easement for the line or he would not have required them to pay half the cost of relocating it. The evidence from which an easement could be found is meager. Under the circumstances, I concur in the result of the majority opinion.